Citation Nr: 0820771	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for Meniere's syndrome, 
to include as secondary to service-connected tinnitus.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg 
Florida.  The Board notes, however, that the veteran's file 
was later transferred to the RO in Winston-Salem, North 
Carolina.  That RO has forwarded the case to the Board.

The veteran has since moved to Ohio.  In September 2006, the 
veteran's representative withdrew from representation because 
of his change of address.  The appellant does not appear to 
have been informed of this change, thus he may think he is 
still represented in the appeal.  As the hearing loss issue, 
this matter is controlled by the numbers of the rating 
criteria so a decision can be entered without prejudice to 
the veteran.  As to the other issues, the matter will be 
addressed in the REMAND section below.

The appeal with respect to the issues of service connection 
for Meniere's syndrome and a total rating are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The veteran had a Level II hearing acuity in the right ear 
and a Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2004, June 2005, and March 2006 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

In an October 2004rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from June 29, 2004.  The 
present appeal involves the veteran's claim that the severity 
of his service-connected bilateral hearing loss warrants a 
higher rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), with regard to 
initial ratings after service connection.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an initial compensable rating for bilateral hearing loss. 

On audiological examination in September 2004, evaluation of 
the right ear revealed puretone thresholds, in decibels, of 
25, 20, 35, and 40 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 30 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 35, 40, 45, and 40 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 40 decibels.  
Speech recognition was 90 percent in the right ear and 90 
percent in the left ear.  The examiner noted that the veteran 
had mild sensorineural hearing loss in the right ear and a 
mild to moderate loss in the left ear.  

On audiological examination in January 2006, evaluation of 
the right ear revealed puretone thresholds, in decibels, of 
30, 20, 25, and 35 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 28 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 35, 20, 35, and 35 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 31 decibels.  
Speech recognition was 88 percent in the right ear and 88 
percent in the left ear.  The examiner noted that the veteran 
had mild hearing loss bilaterally, with the right ear hearing 
loss showing in speech audiometry.  

VA treatment records showed treatment for hearing loss that 
was consistent with the above-noted examinations. 

These audiological examinations do not show the veteran to 
have an exceptional pattern of hearing loss in either ear.  
38 C.F.R. § 4.86(a) and (b).

In September 2004, under Table VI, the veteran's puretone 
threshold average of 30 decibels and speech recognition of 90 
percent indicates that his hearing acuity was Level II in the 
right ear.  The veteran's puretone threshold average of 40 
decibels and speech recognition of 90 percent indicates that 
his hearing acuity was Level II in the left ear.  

In January 2006, under Table VI, the veteran's puretone 
threshold average of 28 decibels and speech recognition of 88 
percent indicates that his hearing acuity was Level II in the 
right ear.  The veteran's puretone threshold average of 35 
decibels and speech recognition of 88 percent indicates that 
his hearing acuity was Level II in the left ear.  

Under Table VII, Level II in the right ear and Level II in 
the left ear allows for a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The veteran was afforded a hearing at the RO in April 2005 
during which he testified that he felt his hearing was 
getting worse and worse.  He also said sometimes his family 
would tell him to turn the TV down, and that he had trouble 
hearing.  Notwithstanding these difficulties, since the 
veteran has not met the criteria for a compensable rating at 
any time since the grant of service connection, a compensable 
rating for bilateral hearing loss is not warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As 
preponderance of the evidence is against a higher rating, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 


REMAND

As noted above, in an October 2004 rating decision, the RO 
granted service connection for bilateral hearing loss, rated 
at 0 percent, and tinnitus, rated at 10 percent.  In the same 
rating decision, the RO denied service connection for 
Meniere's syndrome.  The veteran contends that his Meniere's 
syndrome is related to his noise exposure during his active 
service, as well as his service-connected tinnitus.  The 
October 2004 rating decision only addressed Meniere's 
syndrome on a direct basis.  However, a July 2006 Statement 
of the Case indicated that service connection was considered 
on both a direct basis and a secondary basis.

Service medical records revealed that the veteran was exposed 
to noise from aircraft engines during his active duty.  VA 
treatment records reveal that the veteran is currently 
diagnosed with Meniere's syndrome.  While the veteran was 
provided with VA examinations in September 2004 and January 
2006, neither examination provided an opinion as to whether 
it was at least at likely a not that the veteran's Meniere's 
syndrome was related to his noise exposure during active 
service.  A medical opinion should be obtained to determine 
the likelihood that the current Meniere's syndrome is in any 
way related to the veteran's in service noise exposure.  

During his April 2005 RO hearing, the veteran testified that 
he had felt his Meniere's syndrome was related to his service 
connected tinnitus and hearing loss.  He also stated that his 
Meniere's syndrome interfered with his work as he became 
dizzy and felt like he was going to fall over on numerous 
occasions.

An undated examination by physician's assistant J.B., noted 
left-sided progressive hearing loss, with an onset of 
approximately two years ago, as well as noted a history of 
associated tinnitus.  The examiner provided an opinion that 
due to the veteran's history, it was less likely than not 
that Meniere's syndrome was secondary to his service-
connected tinnitus and hearing loss.  However, it is unclear 
when this examination took place, or if it was reviewed by a 
medical doctor, and appears to be unsigned.  

The veteran was provided with a VA examination in conjunction 
with his claim for an initial compensable rating for 
bilateral hearing loss in January 2006.  The audiologist 
noted that the veteran was service-connected for both hearing 
loss and tinnitus as the result of noise exposure during 
active service.  The veteran reported constant tinnitus in 
his left ear and intermittent tinnitus in his right ear.  The 
examiner stated that it was less likely than not that the 
Meniere's syndrome was the result of his service-connected 
tinnitus because while the veteran's was discharged from 
service in 1970, the Meniere's onset was only four or five 
years ago.

While an undated examination and the January 2006 VA 
examination stated that the veteran's Meniere's syndrome was 
not related to his tinnitus, these examinations did not 
consider the possibility that the veteran's service-connected 
hearing loss or tinnitus may have aggravated his Meniere's 
syndrome.  An opinion should be obtained addressing this 
assertion.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  A VA examination with specific medical 
opinions should be obtained to resolve the issues discussed 
above.  

As noted in the INTRODUCTION section, the veteran has lost 
his representation during the course of the appeal.  The case 
started in Florida, came to the Board from the North Carolina 
RO, and the veteran most recently is shown to live in Ohio.  
There is no letter on file indicating that he has been 
informed that his representative has withdrawn do to the 
veteran no longer being available to local personnel.  He 
should be informed of that fact, and allowed to select a new 
representative if he wants one.

Finally, the Board notes that a July 2006 rating decision 
denied a claim for entitlement to total disability 
compensation rating based on individual unemployibility 
(TDIU).  In September 2006, the veteran submitted a notice of 
disagreement.  The veteran has not been issued a statement of 
the case with respect to his TDIU claim.  Since there has 
been an initial RO adjudication of the claim and a notice of 
disagreement, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 200); 38 C.F.R. § 20.200(2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded an ear, 
nose, and throat VA examination by an 
appropriate physician.  The claims file 
should be provided to the examiner prior 
to the examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished and any such results must 
be included in the examination report.  
After performing the examination, the 
examiner should provide an opinion on the 
following:
    
a)	Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current 
disability involving the veteran's 
Meniere's syndrome is in any way 
related to the veteran's active 
service, including noise exposure 
during service.     

b)	Whether the veteran's service-
connected hearing loss aggravated 
(caused any additional disability 
to) the veteran's Meniere's 
syndrome.  If so, the examiner must 
determine what degree of impairment 
is attributable to aggravation of 
the Meniere's syndrome by the 
service-connected bilateral hearing 
loss.

c)	Whether the veteran's service-
connected tinnitus aggravated 
(caused any additional disability 
to) the veteran's Meniere's 
syndrome.  If so, the examiner must 
determine what degree of impairment 
is attributable to aggravation of 
the Meniere's syndrome by the 
service-connected tinnitus.

A complete rationale for all opinions 
expressed must be provided.

2.	The RO/AMC must provide the veteran a 
statement of the case as to the claim 
for TDIU.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board.  If a 
substantive appeal is filed with respect 
to the claim, subject to current 
appellate procedures, the claim should 
be returned to the Board for further 
appellate consideration, if appropriate.

3.	The RO/AMC should contact the veteran 
and inform him that his North Carolina 
representative has withdrawn and that he 
is essentially unrepresented in his 
appeal.  He should be provided 
information concerning selecting new 
representation, and given an opportunity 
to select a representative if he 
desires.  Documentation concerning the 
information provided and any reply 
received should be associated with the 
claims file.

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.	Following completion of the foregoing, 
the RO/AMC must review the claim folders 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.	Thereafter, and following any other 
indicated development, the RO/AMC should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran should be 
provided a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


